Case: 21-1261   Document: 23     Page: 1   Filed: 07/08/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            CHRISTOPHER PRITCHARD,
                    Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2021-1261
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-844E-20-0551-I-1.
                 ______________________

                  Decided: July 8, 2022
                 ______________________

    CHRISTOPHER PRITCHARD, Jonesborough, TN, pro se.

     KATRINA LEDERER, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 for respondent. Also represented by TRISTAN L. LEAVITT,
 KATHERINE MICHELLE SMITH.
                 ______________________

     Before REYNA, CHEN, and STARK, Circuit Judges.
 PER CURIAM.
Case: 21-1261     Document: 23     Page: 2     Filed: 07/08/2022




 2                                           PRITCHARD   v. MSPB



     Christopher Pritchard appeals a decision of the Merit
 Systems Protection Board (Board) dismissing his appeal as
 untimely filed. See Pritchard v. Off. of Pers. Mgmt., No.
 AT-844E-20-0551-I-1, 2020 MSPB LEXIS 3894 (M.S.P.B.
 Sep. 25, 2020) (Board Decision). Because substantial evi-
 dence supports the findings underlying the Board’s deci-
 sion that Mr. Pritchard’s appeal was untimely, and good
 cause has not been shown for the delay, we affirm.
                        BACKGROUND
      In 2018, Mr. Pritchard, a Supervisory Gardener with
 the Department of Veterans Affairs, submitted an applica-
 tion for disability retirement. Board Decision, at *1. The
 Office of Personnel Management (OPM) denied his appli-
 cation because the medical evidence did not show that his
 conditions were disabling. Id. at *1–2. Mr. Pritchard re-
 quested reconsideration. Id. at *2. On April 10, 2020, OPM
 issued a reconsideration decision sustaining its original de-
 cision. Id. at *2.
     According to a certified receipt, OPM’s reconsideration
 decision was delivered to Mr. Pritchard’s address on
 April 14, 2020. Id. at *5. The certified receipt was signed
 with the initials “JM[]” (the last letter was unclear). Id.
 at *5 & n.2. Mr. Pritchard filed an appeal of the reconsid-
 eration decision to the Board, by mail postmarked May 22,
 2020. Id. at *5; see 5 C.F.R. § 1201.4(l) (“The date of filing
 by mail is determined by the postmark date[.]”). OPM
 moved to dismiss the appeal as untimely. Board Decision,
 at *3.
     An appellant has 30 days to file an appeal with the
 Board. 5 C.F.R. § 1201.22(b) (“[A]n appeal must be filed no
 later than . . . 30 days after the date of the appellant’s re-
 ceipt of the agency’s decision[.]”). At a hearing before an
 administrative judge of the Board, Mr. Pritchard testified
 that his brother was living with him around the time of re-
 ceipt. Board Decision, at *5. Mr. Pritchard also testified
 that he first saw the reconsideration decision when he
Case: 21-1261     Document: 23     Page: 3    Filed: 07/08/2022




 PRITCHARD   v. MSPB                                        3



 returned home, but could not testify to an exact date. Id.
 The administrative judge decided that this testimony sug-
 gested Mr. Pritchard had received the decision on the same
 day it was signed for at his home. Id. at *6. Having re-
 ceived the decision on April 14, 2020, Mr. Pritchard was
 required to file his appeal by no later than May 14, 2020.
 Id. Therefore, Mr. Pritchard’s appeal was late by eight
 days. Id. at *6.
      The administrative judge next considered whether
 there was good cause for the delay and found there was
 none. Id. at *6–9. The administrative judge noted that
 Mr. Pritchard was on notice as to the time limit for filing
 and found no evidence of excusable neglect, contributing
 circumstances beyond appellant’s control, or unavoidable
 misfortune.      Id. at *6.       In particular, although
 Mr. Pritchard agreed it was possible that his medical con-
 ditions contributed to the delayed filing when directly
 asked by the administrative judge, Mr. Pritchard stopped
 short of asserting that his conditions did so contribute. Id.
 at *6–8. The administrative judge generally found no ob-
 jective evidence that Mr. Pritchard’s physical or mental
 conditions interfered with his ability to timely file his ap-
 peal. Id. at *9.
     The administrative judge’s initial decision dismissing
 the appeal as untimely became the final Board decision on
 October 30, 2020. Id. at *10. Mr. Pritchard timely ap-
 pealed to this court. We have jurisdiction pursuant to
 5 U.S.C. § 7703(b)(1)(A).
                         DISCUSSION
     Our review of the Board’s decision is limited. We must
 sustain a decision of the Board unless it is “(1) arbitrary,
 capricious, an abuse of discretion, or otherwise not in ac-
 cordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.”          5 U.S.C
Case: 21-1261     Document: 23      Page: 4     Filed: 07/08/2022




 4                                            PRITCHARD   v. MSPB



 § 7703(c); Van Wersh v. Dep’t of Health & Hum. Servs., 197
 F.3d 1144, 1147 (Fed. Cir. 1999).
     Mr. Pritchard argues that his appeal was timely filed
 because he did not receive OPM’s reconsideration decision
 until April 23, 2020, which would mean he had until May
 23, 2020, to file his appeal. It is the appellant’s burden to
 establish the timeliness of an appeal to the Board by a pre-
 ponderance of the evidence. 5 C.F.R. § 1201.56(b)(2)(i)(B);
 Ricci v. Merit Sys. Prot. Bd., 953 F.3d 753, 756 (Fed. Cir.
 2020).
      The Board relied on OPM’s copy of the certified receipt
 to find that Mr. Pritchard received OPM’s reconsideration
 decision on April 14, 2020. Id. at *6. Mr. Pritchard has not
 pointed to any contrary evidence in the record showing that
 April 23, 2020, was in fact the date he received the decision.
 Nor have we found anything in the record. We have only
 his bare contentions. Thus, the Board’s finding that
 Mr. Pritchard received the reconsideration decision on
 April 14, 2020, is supported by substantial evidence. The
 Board did not err in dismissing Mr. Pritchard’s appeal as
 untimely. 1
                         CONCLUSION
    For the foregoing reasons, we affirm the decision of the
 Board.
                         AFFIRMED
                            COSTS
 No costs.




     1   Mr. Pritchard does not argue on appeal that there
 was good cause for the untimeliness. Yet, we note that we
 see nothing in the record showing that the Board erred in
 finding a lack of good cause.